DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 2.	Two elements “power cable” and “power cord” have a same number 38.

Claim Objections
3.	Claim 1, line 19, --an-- should be inserted before “electrical circuitry”;
Claim 9, line 9, “the power plug of the power cable” should be --a power plug of a power cable--;
Claim 9, line 14, “the AC outlet” should be --an AC outlet--;
Claim 9, line 32, “electrical circuitry” should be --an electrical circuitry--;
Claim 11, line 4, “Internet” should be --internet--;

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et al. (6,454,576) in view of Watson (7,249,976).
Regarding claim 1, Hedrick et al. disclose a power outlet control plug for selectively providing power from an AC outlet to an electrical device, the electrical device including a power cable (702, figure 1), the power cable having a first axial end and a second axial end disposed opposite the first axial end, the first axial end being electrically coupled to the electrical device, the power cable further having a power plug (700, figure 1) situated on the second axial end thereof, the power plug of the power cable of the electrical device being receivable by the power outlet control plug, which comprises:
a cowling (302, figure 1) defining an interior cavity and having a front end portion and a rear end portion situated opposite the front end portion, the front end portion of the cowling having a front opening formed therein which is in communication with the interior cavity, the rear end portion of the cowling having a rear opening formed therein which is in communication with the interior cavity, the power plug of the power cable being selectively insertable through the rear opening formed in the rear end portion of the cowling (figure 1);
a smart plug (400, figure 1) mounted within the front end portion of the cowling and being secured therein, the smart plug having a housing, the housing having an outer face and an inner face situated opposite the outer face, power prongs (404, figure 1) situated on the outer face and extending outwardly therefrom at the front opening of the cowling so as to be receivable by the AC outlet and a power receptacle including contacts (not shown) situated on the inner face for receiving the power plug of the power cable so as to selectively provide power to the electrical device, and
a locking mechanism (200) being selectively engageable with the cowling to lock the power plug of the power cable to the cowling and prevent removal therefrom when the power plug is received thereby (figure 4).
Hedrick et al. disclose the claimed invention as described above except for the housing of the smart plug defining an internal space and having electrical circuitry situated in the internal space, the electrical circuitry being switchable between a first state to cause an electrical connection between the power prongs and the receptacle contacts such that power can be selectively provided from the AC outlet to the electrical device, and a second state to cause an electrical disconnection between the power prongs and the receptacle contacts such that power is not provided from the AC outlet to the electrical device, the electrical circuitry being responsive to at least one control signal provided by at least one external computing device and causing the electrical circuitry to be switched between the first state and the second state in response thereto.
Watson, figure 1 shows a housing (70, figure 1) of a smart plug (10) defining an internal space and having electrical circuitry situated in the internal space, the electrical circuitry being switchable between a first state to cause an electrical connection between the power prongs and the receptacle contacts such that power can be selectively provided from the AC outlet to the electrical device (column 7, lines 25-34), and a second state to cause an electrical disconnection between the power prongs and the receptacle contacts such that power is not provided from the AC outlet to the electrical device, the electrical circuitry being responsive to at least one control signal provided by at least one external computing device and causing the electrical circuitry to be switched between the first state and the second state in response thereto (column 7, lines 39-41).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hedrick et al. to have the housing of the smart plug defining an internal space and having electrical circuitry situated in the internal space, the electrical circuitry being switchable between a first state to cause an electrical connection between the power prongs and the receptacle contacts such that power can be selectively provided from the AC outlet to the electrical device, and a second state to cause an electrical disconnection between the power prongs and the receptacle contacts such that power is not provided from the AC outlet to the electrical device, the electrical circuitry being responsive to at least one control signal provided by at least one external computing device and causing the electrical circuitry to be switched between the first state and the second state in response thereto, as taught by Watson, in order to have more safety to the users.
Regarding claim 2, Hedrick et al., figure 1 shows the rear end portion of the cowling includes a sidewall having an open top and an open axial rear end.
Regarding claim 3, Hedrick et al., figure 1 shows the sidewall of the rear end portion of the cowling is generally U-shaped in transverse cross-section.
Regarding claim 4, Hedrick et al., figure 1 shows the locking mechanism is selectively engageable with the sidewall of the rear end portion of the cowling.
 	Regarding claim 7, Hedrick et al., figure 1 shows the front end portion of the cowling further comprises a flange (334) extending partially radially inwardly at the front opening of the cowling to prevent the smart plug from being removed through the front opening of the cowling.

Allowable Subject Matter
6.	Claims 9-20 are allowed.
7.	Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest receiving an instruction from a user of the system directing the system to either provide power from the AC outlet to the electrical device or not to provide power from the AC outlet to the electrical device; and causing the at least one control signal to be generated by the electrical circuitry of the at least one external computing device, the electrical circuitry of the smart plug of the at least one power outlet control plug, in response to the at least one control signal, being caused to switch to one of the first state and the second state (claims 9 and 17), as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/08/22.
thanh-tam.le@uspto.gov